                                                                                 FILES
                                                                         U.S. DISTRICT COURT
                                                                           D n)!M c
                                                                                       " niv


                         Sn tlje                  States! jaisitrtct CojirJ 12 03
                         for tlje ^outljem ©isitrirt ofc#corgia/i%f
                                     Prunsitouk ©ibisiion
              UNITED STATES OF AMERICA,


              V.                                                 CR 215-022


              CRAIG LAMAR ELKINS,

                          Defendant.


                                                     ORDER



                    Before   the    Court    is    Defendant     Craig    Elkins'        Motion    to

              Clarify and/or Correct Pursuant to F.R.C.P. 36.                         Dkt. No. 60.

              For the reasons below, his motion is DENIED.

                    On January 26, 2016, Elkins pleaded guilty to distribution

              of a quantity of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

              and   (b)(1)(C).       The     Court   sentenced    Elkins       to     151      months'

              imprisonment followed by three years' supervised release.                           Dkt.

              No.   17   at 2.       His term     of imprisonment        was   ordered         to "be

              served consecutively to the term of imprisonment the defendant

              is currently serving in Glynn County (Georgia) Superior Court

              Docket Number CR-1100442-063" for parole revocation.                       Id.     After

              sentencing     in    federal    court,    Elkins    was    returned         to     state

              custody to complete his state sentence.               Elkins was transferred

              to federal custody on December 6, 2016.




AO 72A
(Rev. 8/82)
      Elkins    asserts    that   the     Bureau       of   Prisons      (^"BOP")   is

denying him eligibility for a lengthier stay on home confinement

because   his offense is inaccurately associated                    with   violence.

Elkins    now   moves     the   Court     to    "clarify      and    correct"       his

presentence investigation report "to reflect the court's intent,

making sure and stipulating that at sentencing. Petitioner was

not involved in any violence."

      As Elkins notes in his motion, the Court indeed referenced

his   non-association      with   violence       during     sentencing,      as     set

forth in the Statement of Reasons:


      The sentence is at the very bottom of the advisory
      guideline range and takes into consideration that
      there is no evidence to suggest that the defendant was
      a participant in any gang-related activity, violent
      acts, or activities involving firearms. There is also
      no indication that he was involved in the overall drug
      conspiracy.    Indeed, he did not know some of the
      people  involved   in  the conspiracy.    Further,  a
      sentence at the low end of the guideline range
      contemplates the defendant's military service and his
      lengthy criminal history.

      Nevertheless, Elkins' motion must be denied.                       As noted by

the Government in response, Elkins does not allege or provide

any   documentation       establishing         that    he   has     exhausted       his

administrative remedies with the BOP in pursuit of having them

change    its   determination.          See,    e.g.    Garcia      v.   Wells,     No.

3:09cv24,   2008   WL     2397550,   at    ^3    (S.D.      Ga.   June     12,   2008)

(citing United States v. Gabor, 905 F.2d 76, 78 n.2 (5th Cir.

1990) (noting applicability of exhaustion requirement to claims
for computation of sentence)). It is the BOP's responsibility to

compute a prisoner's sentence.       Id.      A defendant may appeal the

bop's decision to a district court, but only after he exhausts

his   administrative   remedies    with    the     BOP.   Elkins     has   not

demonstrated that he has done so.


      Furthermore,   the   basis   upon    which    Elkins   seeks   relief.

Federal Rule of Criminal Procedure 36, is not applicable here.

Rule 36 is meant to correct clerical errors in a judgment or in

the record arising from an oversight or omissions.              Elkins has

specified no such errors.

      Accordingly, Elkins' motion, dkt. no. 60, is DENIED.

      SO ORDERED, this j ^ day of^arch,^20.



                                   HON. I^sK.,GODBE¥-WOOD, JUDGE
                                   uniteZ states district court
                                   SOUTHERN   DISTRICT OF GEORGIA
